962 F.2d 14
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sultan MUHAMMAD, Petitioner-Appellant,v.U.S. PAROLE COMM.;  Federal Bureau of Prisons, Defendant-Appellee.
No. 91-35268.
United States Court of Appeals, Ninth Circuit.
Submitted May 5, 1992.*Decided May 8, 1992.

Before HUG, DAVID R. THOMPSON and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Sultan Muhammad, a federal prisoner, appeals pro se the denial of his habeas petition challenging the revocation of his parole.   He was convicted for bank robbery in violation of 18 U.S.C. § 2113(a).   We dismiss this appeal as moot.


3
Muhammad contends that the Parole Commission lacked authority to supervise him after his mandatory release under 18 U.S.C. § 4164.   Muhammad also argues that the Parole Commission lacked the authority to reincarcerate him when he violated the terms of his supervised release because he had earned sufficient good time credits to fulfill his entire sentence.


4
Muhammad was under the jurisdiction of the Parole Commission until his full term statutory release date, April 28, 1992.   Therefore, Muhammad is no longer subject to the supervision of the Parole Commission.   Because there is no further relief this court can provide, we dismiss this appeal as moot.   See Picron-Peron v. Rison, 930 F.2d 773, 776 (9th Cir.1991);  see also Sample v. Johnson, 771 F.2d 711, 713 (9th Cir.1985) (a case is moot when the issues are no longer live or the parties no longer have a legally cognizable interest in the outcome, and when a court's decision will no longer have an impact).


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3